Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-4, 7-11, 14-18, 21-25 and 27 are allowed.
Claims 1, 8 and 15 are independent.
Claims 5-6, 12-13, 19, 20 and 26 are cancelled.
Claim 27 was newly added.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, filed 7/12/2022, with respect to 103 rejections have been fully considered and are persuasive. The 103 rejections of Claims 1-4, 7-11, 14-18 and 21-25 have been withdrawn.
The invention of independent claim 1, as a whole, could not be found in the prior art. The references used in the previous office action, dated 4/20/2022, teaches the previously submitted limitations of claim 1, but do not teach the newly presented set of limitations, as a whole, to include: 
display an interactive icon associated with the current location of the first patron on the interactive overlay map, and in response to selection of the interactive icon, cause display of electronic gaming loyalty data associated with the first patron.
Independent claims 8 and 15 are directed to a method and computer-readable medium containing steps/functions found in the limitations of the independent claim 1, and are allowable at least for the same reason(s) provided above for claim 1.
Claims 2-4, 7, 9-11, 14, 16-18, 21-25 and 27 depend one of the independent claims mentioned above, and are allowable at least for the same reason(s) provided above for the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175